
	
		I
		112th CONGRESS
		1st Session
		H. R. 816
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Cuellar, Mr. Broun of
			 Georgia, Mr. Smith of
			 Texas, Mr. Murphy of
			 Pennsylvania, Mr. Graves of
			 Missouri, and Mr.
			 Benishek) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent the Patient Protection and Affordable Care Act
		  from establishing health care provider standards of care in medical malpractice
		  or medical product liability cases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Provider Shield Act of 2011.
		2.Construction
			 regarding health care provider standards of care
			(a)In
			 generalThe development,
			 recognition, or implementation of any guideline or other standard under any
			 health care reform provision shall not be construed to establish the standard
			 of care or duty of care owed by a health care provider to a patient in any
			 medical malpractice or medical product liability case.
			(b)DefinitionsFor
			 purposes of this Act:
				(1)The term health care reform
			 provision means any provision of the Patient Protection and Affordable
			 Care Act (Public Law 111–148) and the amendments made by that Act, including
			 the following:
					(A)Section 2701
			 (relating to adult health quality measures).
					(B)Section 2702 (relating to payment
			 adjustment for health care-acquired conditions).
					(C)Section 3001 (relating to hospital
			 value-based purchasing program).
					(D)Section 3002 (relating to improvements to
			 the physician quality reporting system).
					(E)Section 3003 (relating to improvements to
			 the physician feedback program).
					(F)Section 3007 (relating to value-based
			 payment modifier under the physician fee schedule).
					(G)Section 3008 (relating to payment
			 adjustment for conditions acquired in hospitals).
					(H)Section 3013 (relating to quality measure
			 development).
					(I)Section 3014 (relating to quality
			 measurement).
					(J)Section 3021 (relating to establishment of
			 Center for Medicare and Medicaid Innovation within CMS).
					(K)Section 3025 (relating to hospital
			 readmissions reduction program).
					(L)Section 3501 (relating to health care
			 delivery system research; quality improvement technical assistance).
					(M)Section 4003 (relating to clinical and
			 community preventive services).
					(N)Section 4301 (relating to research on
			 optimizing the delivery of public health services).
					(2)The term medical malpractice or
			 medical product liability case means a medical malpractice action or
			 claim (as defined in section 431(7) of the Health Care Quality Improvement Act
			 of 1986 (42 U.S.C. 11151(7))) and includes a liability action or claim relating
			 to a health care provider’s prescription or provision of a drug, device, or
			 biological product (as such terms are defined in section 201 of the Federal
			 Food, Drug, and Cosmetic Act or section 351 of the Public Health Service
			 Act).
				(3)The term State includes the
			 District of Columbia, Puerto Rico, and any other commonwealth, possession, or
			 territory of the United States.
				(c)Savings Clause
			 for State Medical Malpractice or Medical product Liability LawsNothing in this Act shall be construed to
			 modify or preempt any substantive or procedural state law governing medical
			 malpractice or medical product liability cases or to impair State authority
			 regarding legal standards or procedures used in medical malpractice or medical
			 product liability cases.
			(d)Conforming
			 AmendmentSection 3512 of the Patient Protection and Affordable
			 Care Act (Public Law 111–148) is repealed.
			
